               Case 5:20-cv-01164-D Document 12 Filed 02/26/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

TRACY E. COUWRTNEY,                                )
                                                   )
                 Plaintiff,                        )
                                                   )
v.                                                 )   Case No. CIV-20-1164-D
                                                   )
DR. MILES,                                         )
                                                   )
                 Defendant.                        )


                                             ORDER

         This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 9] issued by United States Magistrate Judge Gary M. Purcell pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Judge Purcell finds that Plaintiff has failed to pay the

initial partial filing fee of $35.90 assessed on November 20, 2020, failed to respond to the

Order of December 17, 2020, directing him to show cause for nonpayment, and failed to

prosecute this civil rights case. Judge Purcell therefore recommends that Plaintiff’s case

be dismissed without prejudice to refiling.

         The record reflects no timely objection to the Report nor request for additional time

to object. 1     Plaintiff was expressly advised of the right to object and the implied waiver

rule.    See R&R at 2.        Therefore, the Court finds that Plaintiff has waived further review

of the issues addressed in the Report.         See Moore v. United States, 950 F.2d 656, 659


     1
        The Clerk received two letters from Plaintiff during February 2021 that were filed in the
case record. One mentions payment of the filing fee [Doc. No. 11], but even liberally construed,
it neither explains Plaintiff’s nonpayment of $35.90 nor requests additional time to make the
required payment. Plaintiff does dispute any finding or recommendation made by Judge Purcell.
            Case 5:20-cv-01164-D Document 12 Filed 02/26/21 Page 2 of 2




(10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir.

1996).    Further, for the reasons stated by Judge Purcell, the Court finds that the case

should be dismissed without prejudice to refiling.

         IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 9]

is ADOPTED. This action is DISMISSED without prejudice, and a separate judgment shall

be entered.

         IT IS SO ORDERED this 26th day of February, 2021.




                                            2
